Pee Curiam.
The writs of certiorari in these cases bring'hefore the court the assessments of prosecutors’ property for taxation for the years 1923 and 1924. There are six cases. The assessments were made by the local assessors of Jersey City. The property is owned by the prosecutors, but is not used for railroad purposes. The assessments were made as of October 1st, 1923, and October 1st, 1924. These cases are disposed of by what we said in the opinion in the case No. 245 (Lehigh Valley Railroad Co. v. State Board of Taxes and Assessment) for the years 1921 and 1922.
The testimony taken before the state board of taxes and assessment was returned with the writs in one printed volume.
A rule may be entered in accordance with the views above expressed.